Citation Nr: 0010573	
Decision Date: 04/20/00    Archive Date: 04/28/00

DOCKET NO.  97-32 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Department of Veterans Affairs benefits 
under the provisions of 38 U.S.C.A § 3500 (Chapter 35).


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The veteran served on active duty in the Armed Forces from 
October 1945 to December 1948 and from January 1949 to March 
1966, including service in the Korean Conflict.  His 
decorations include the Purple Heart Medal and the Combat 
Infantryman Badge.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied the appellant's 
claims of entitlement to service connection for the cause of 
the veteran's death and entitlement to survivors and 
dependents educational assistance.  The appellant, the 
veteran's widow, perfected an appeal as to those issues.

In August 1999, the Board remanded this case for additional 
development and adjudication.  In that remand, the Board 
directed that the RO adjudicate, inter alia, consideration of 
a claim for accrued benefits.  Although not specifically 
characterized as an accrued benefits issue, the RO 
essentially adjudicated the issue of entitlement to service 
connection for prostate cancer in conjunction with 
consideration of the issue of entitlement to service 
connection for the cause of the veteran's death; that issue 
was again denied.  Moreover, although the RO considered, for 
accrued benefits purposes, the evaluations assigned for the 
disabilities for which the veteran was service connected at 
the time of his death, the appellant did not appeal the RO's 
determination that no compensable evaluation for any of those 
benefits was warranted.  Accordingly, the issues on appeal 
remain as stated on the cover page of this decision.



FINDINGS OF FACT

1.  The veteran's death certificate reports that he died in 
his residence on June 17, 1999, at 70 years of age from 
cancer of the prostate with metastasis; no other significant 
medical condition is listed.

2.  At the time of the veteran's death, he was service 
connected for the residuals of a gunshot wound to the left 
thigh (0 percent disabling); history of nasal fracture with 
left deviation (0 percent); and frostbite of the hands and 
feet (0 percent).

3.  The veteran did not serve in Vietnam and there is no 
evidence that establishes that he was exposed to herbicides, 
including Agent Orange, during his active service.  

4.  There is no competent medical evidence showing that 
prostate cancer developed in or within one year after 
service, or was in any manner related to his service.

5.  There is no competent medical evidence to support a 
finding that a disability of service origin caused, hastened, 
or substantially or materially contributed to the cause of 
the veteran's death.

6.  The appellant's claim for service connection for the 
cause of the veteran's death is not plausible.

7.  The veteran did not die of a service-connected 
disability, or have a total disability permanent in nature 
resulting from a service-connected disability or die while a 
disability so evaluated was in existence.



CONCLUSION OF LAW

1.  The claim for service connection for the cause of the 
veteran's death is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The claim for VA survivors and dependents benefits under 
38 U.S.C. Chapter 35 lacks legal merit and must be denied as 
a matter of law.  38 U.S.C.A.§§ 3500, 3501 (West 1991); 38 
C.F.R. §§ 3.807, 21.3020, 21.3021 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Background

On June 17, 1997, the veteran died of cancer of the prostate 
with metastasis.  His death certificate reported no other 
significant medical disorders present at the time of his 
death.  During his lifetime, he had been granted service 
connection for the residuals of a gunshot wound to the left 
thigh, a history of nasal fracture with left deviation, and 
frostbite of the hands and feet.  All three disorders were 
rated as noncompensably disabling.

The veteran's active duty service medical records spanning 
from 1945 through 1966, to include the reports of his service 
entrance and separation examinations, do not reflect any 
complaints or symptomatology associated with prostate 
problems.  His anus and rectum consistently were evaluated as 
normal.  There are no post-service medical records on file 
for the period from separation from service in 1966 to the 
date of the veteran's death in 1997.  Records from the 
veteran's period of service do not show that he served in 
Vietnam or that he had in-service exposure to herbicides, 
including Agent Orange.  

II.  Analysis

A.  Service Connection for the Cause of Death

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
contributory cause of death.  38 U.S.C.A. § 1101, 1112; 38 
C.F.R. § 3.312(a).  To establish service connection for the 
cause of the veteran's death, the evidence must show that a 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (1999).  
Contributory cause of death is inherently one not related to 
the principal cause.  In determining whether a service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1).

The initial question that must be answered with respect to 
any claim for VA benefits, however, is whether the appellant 
has presented a well-grounded claim for service connection.  
In this regard, the appellant has the "burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded;" that 
is, the claim must be plausible and capable of 
substantiation. 
See 38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 
79, 81 (1999).  Although the claim need not be conclusive, it 
must be accompanied by supporting evidence; an allegation 
alone is not sufficient.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).

In order for a claim for service connection to be well 
grounded, there must be competent evidence (lay or medical, 
as appropriate) of: (1) a current disability; (2) an in-
service injury or disease; and (3) a nexus between the 
current disability and the in-service injury or disease.  
Epps v. Gober, 126 F.3d 1464, 1468 (1997); see also Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  For service connection 
for the cause of death of a veteran, the first requirement, 
evidence of a current disability, will always have been met 
(the current disability being the condition that caused the 
veteran to die), but the last two requirements must be 
supported by evidence of record.  Ramey v. Brown, 9 Vet. App. 
40, 46 (1996).

At the outset, the Board notes that the evidence does not 
suggest, and the appellant does not contend, that any of the 
disabilities for which service connection was established 
during the veteran's lifetime (i.e., residuals of a gunshot 
wound to the left thigh, history of nasal fracture with left 
deviation, and frostbite of the hands and feet, each 
evaluated as noncompensable) in any way caused or contributed 
to his death.  As noted above, the veteran's death 
certificate did not mention any of these disorders, and there 
is otherwise no medical evidence that any such disorders 
played a role in the veteran's death. 

Rather, the appellant's current appeal is premised on the 
notion that the prostate cancer that caused the veteran's 
death was incurred in service.  The veteran's death 
certificate confirms that he died in as a result of prostate 
cancer that had metastasized. However, there is no competent 
evidence to support the appellant's assertions that the 
veteran's prostate cancer was in any way related to his 
period of service.  Such was the basis for the denial of the 
veteran's claim for service connection for  prostate cancer 
during his lifetime, and the appellant has not submitted in 
evidence, since the veteran's death, to alter that 
conclusion.  

As note above, there is no medical evidence to indicate that 
the veteran had any disorder affecting the prostate, to 
include cancer, during service.  

Service connection may presumed, for certain chronic 
diseases, such as a malignant tumor, that manifests itself to 
a compensable degree within a prescribed period after 
discharge from service (one year for malignant tumor), even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 
3.307(d).  Here, however, there is no medical evidence 
whatsoever to indicate that the veteran had a malignant tumor 
of any organ, to include the prostate, until the time of his 
death, many years after his discharge from service.  

The Board also notes that prostate cancer is among the 
conditions for which presumptive service connection, based on 
exposure to herbicides during service in the Republic of 
Vietnam during the Vietnam era, may be established.  See 38 
C.F.R. §§ 3.307, 3.309.  In this case, however, the veteran 
had no Vietnam era service, and there is no evidence that he 
was exposed to any herbicides during service.  Hence, those 
provisions are not applicable.  

Moreover, there is otherwise no evidence of a nexus between 
the prostate cancer resulting in the veteran's death and his 
active military service.  Significantly, the record contains 
no medical opinion (or any indication of the existence of a 
medical opinion) to that effect.  Consistent with the terms 
of the prior remand, in August 1999, the RO specifically 
advised the appellant of the need for medical evidence 
showing a relationship between her husband's death and active 
service, and afforded her a reasonable period of time to 
submit such evidence.  The appellant did not respond.  
Rather, in response to the RO's February 2000 letter 
forwarding to her the last Supplemental Statement of the Case 
explaining the bases for the denials of her claims, the 
appellant indicated that she had no further evidence to 
present, as well as her desire to "[l]et the record speak 
for itself concerning evidence."  Thus, there is no 
competent medical evidence to support the appellant's claim 
for service connection for the cause of the veteran's death.  


In the absence of competent medical evidence to support a 
finding that the cause of the veteran's death (prostate 
cancer with metastasis) was of service origin, or that a 
disability for which he was granted service connection during 
his lifetime (residuals of a gunshot wound to the left thigh, 
history of nasal fracture with left deviation, or frostbite 
of the hands and feet) caused, hastened, or substantially or 
materially contributed to cause the veteran's death, the 
appellant's claim is not plausible.  While the appellant may 
well believe that the cause of her husband's death should be 
service-connected, as a lay person without the appropriate 
medical training or expertise, she is not competent to render 
a probative opinion on such a medical matter.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  Where, as here, 
the determinative issue involves a medical matter, competent 
medical evidence to the effect that the claim is plausible is 
required.  See Epps, 126 F.3d at 1468; Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).

In the absence of a plausible claim for service connection 
for the cause of the veteran's death, the claim must be 
denied as not well grounded.  As such, the VA is under no 
duty to assist the veteran in developing the facts pertinent 
to the claim.  See Epps, 126 F.3d at 1468.  Furthermore, the 
Board is aware of no circumstances in this matter that would 
put the VA on notice that any additional relevant evidence 
may exist which, if obtained, would well-ground the 
appellant's claim of entitlement to service connection.  See 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).

Although the RO did not specifically deny the claim as not 
well grounded, when a RO does not specifically address the 
question whether a claim is well grounded, but rather, as 
here, proceeds to adjudication on the merits, there is no 
prejudice to an appellant solely from the omission of the 
well-grounded analysis.  See Meyer v. Brown, 9 Vet. App. 425, 
432 (1996).  The Board also notes that the VA notified the 
appellant of the legal requirement to submit a well-grounded 
claim and of the need to submit evidence showing a nexus 
between the veteran's death and his service or service-
connected disability in the October 1997 Statement of the 
Case (SOC), the August 1999 Board Remand, the August 1999 
letter to the appellant, and the February 2000 Supplemental 
Statement of the Case (SSOC).  Thus, the duty to inform the 
appellant of the evidence necessary to complete her 
application for service connection has been met.  See 38 
U.S.C.A. § 5103(a) (1991); Robinette v. Brown, 8 Vet. App. 
69, 77-78 (1995).


II.  Chapter 35 Benefits

Chapter 35 dependents' educational assistance is a program of 
education or special restorative training that may be 
authorized for an eligible person, such as a surviving 
spouse, if the applicable criteria are met.  See 38 U.S.C.A. 
§§ 3500, 3501; 38 C.F.R. §§ 21.3020, 21.3021.

Basic eligibility for certification of dependents' 
educational assistance exists if the veteran: (1) was 
discharged from service under conditions other than 
dishonorable, or died in service; and (2) has a permanent 
total service-connected disability; or (3) a permanent total 
service connected disability was in existence at the date of 
the veteran's death; or (4) died as a result of a service-
connected disability; or, if a serviceperson (5) is on active 
duty as a member of the Armed forces and is, and, for a 
period of more than 90 days, has been listed by the Secretary 
concerned in action, captured in line of duty by a hostile 
force, or forcibly detained or interned in line of duty by a 
foreign government or power.  Service connected disability or 
death must have been the result of active military, naval, or 
air service on or after April 21, 1898.  38 C.F.R. § 3.807.

In this case, however, none of the criteria for basic 
eligibility for Chapter 35 benefits are met.  While the Board 
has sympathetically considered the appellant's assertions 
that death benefits should be awarded, the Board notes that, 
under the circumstances of this case, the veteran did not die 
in service or during a period of active service; indeed, the 
veteran had been retired from active duty for 30 years prior 
to his death in 1997.  Furthermore, at the time of his death, 
each of the veteran's three service-connected disabilities 
was rated as noncompensable, and there is no medical 
indication that any of these disabilities resulted in total, 
permanent disability at the time of death.  Finally, for the 
reasons set forth above, the cause of the veteran's death 
(prostate cancer with metastasis) is not a disability deemed 
to be of service origin.  Because none of the eligibility 
criteria for Chapter 35 benefits are met, there is no legal 
basis for allowance of the benefits sought.

Where, as here, the law and not the evidence is dispositive 
of the claim, the claim should be denied because of lack of 
legal merit or lack of entitlement under the law. See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

In the absence of evidence of a well-grounded claim, service 
connection for the cause of the veteran's death is denied.

The claim for Chapter 35 benefits is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

